DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment filed March 26, 2021.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Claim 1 recites:
	A method for producing a copper-infiltrated valve seat ring,
comprising the following steps:
a) Introducing a copper-based powder and a functional material powder mixture into a joint cavity provided in a mold element of a molding device,
b) Simultaneously forming the copper-based powder introduced in step a) and the functional material powder mixture introduced in step a) into a green body comprising a functional section and a copper section in the joint cavity by the mold element, and
c) Sintering the green body formed in step b) to produce the valve seat ring, wherein the copper section liquefies during the sintering and infiltrates pores present in the functional section;
	wherein while performing step a) the copper-based powder and the functional material powder mixture are essentially not mixed with one another,
	wherein the functional material powder mixture introduced in step a) includes iron, between 0 and 15% by weight of each of Mo, Si, W, V, C, P, Ni, Cr, Cu, Co, N, and Mn, and production-related impurities, and
	wherein 90% of the particles of the functional material powder mixture have a maximum diameter of between 25 µm and 344 µm, 20% or less of the particles of the functional material powder mixture have a maximum diameter of less than 40 µm, and 10% or less of the particles of the functional material powder mixture have a maximum diameter of larger than 300 µm.
Cancel claim 6

REASONS FOR ALLOWANCE
3.	Claims 1, 3-17, and 20 are allowable over the references of record for at least the following reasons:
	Claims 1 and 11:  wherein 90% of the particles of the functional material powder mixture have a maximum diameter of between 25 µm and 344 µm, 20% or less of the particles of the functional material powder mixture have a maximum diameter of less than 40 µm, and 10% or less of the particles of the functional material powder mixture have a maximum diameter of larger than 300 µm
Claim 13: wherein 90% of the particles of the functional material powder mixture having a maximum diameter 25 µm and 344 µm, 20% or less of the particles of the functional material powder mixture have a maximum diameter of less than 40 µm, and 10% or less of the particles of the functional material powder mixture have a maximum diameter of larger than 300 µm.
	The closest prior art is the Nishino reference.  The Nishino reference fails to disclose all the features of the amended independent claims.  None of the searched references have diameters apportioned as claimed by the different sizes as claimed.  The claim cannot be optimized based on the percentage allotment since there is nothing in the prior art teaching grouping particles by diameters between 25 µm and 344 µm, less than 40 µm, or larger than 300 µm.  Accordingly, there is allowable subject matter.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747